The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the rejection of the last Office action resulted in examiner finding new art that is pertinent to the claimed invention and the invention in general, therefore, the finality of that action is withdrawn.
The drawings were received on September 23,2022.  These drawings are acceptable.
Examiner has withdrawn the rejection of claims 22 and 52-54 under 35 U.S.C 112 first paragraph.  In doing so, examiner clearly states that the scope of the configured to language in these claims will be treated as covering any structure capable of meeting the configured to language.  For example, a septum, a stopper, one way valve structure or a wall made from a material that is puncturable by a needle or pipet to gain access to the interior of the specimen tube and still allow for the centrifugation to deposit the cellular material in the container cap/closure.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 42, 44, 48 and 57 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tashiro (JP 10-277019, newly cited and applied).  In the patent publication figures 5-6 and 10-11 of Tashiro teach, with respect to claim 42, a specimen container comprising a cylindrical specimen tube (lower part 3) having a closed end and an open end, and defining an inner volume therebetween, the specimen tube configured to receive a blood specimen through the open end of the specimen tube (the translation of the brief description of figure 5 states that the figure is a perspective view of a blood collecting tube which used the tight junction system to that the configured to language is met); a cap having a closed end (upper part 4 in combination with plug 6) configured to be unsealed to accommodate delivery of the blood specimen therethrough and then resealed (the translation of the brief description of figure 5 states that the figure is a perspective view of a blood collecting tube which used the tight junction system to that the configured to language is met), the cap defining a reservoir configured to (1) be coupled to the specimen tube place the inner volume in fluid communication with the reservoir, and (2) receive and contain a separator, the cap being disposed entirely outside the inner volume of the specimen tube when the cap is secured to the specimen tube (looking at the way upper and lower parts are joined in figures 5-6 shows that the configured to language is met); and the separator (gel 5) disposed within at least one of the inner volume or the reservoir, the specimen container configured to be centrifuged with the cap further away from an axis of centrifugation than the closed end of the specimen tube such that the blood cells of the blood specimen migrate into the reservoir and remain with the separator in the reservoir after the specimen container is centrifuged (see at least figure 25 in combination with figures 20-23 and their associated description in the translation), the cap, with the blood cells and separator disposed within the reservoir, being at least partially removable from the specimen tube to expose the open end of the specimen tube such that serum or plasma from the blood specimen can be withdrawn through the open end of the specimen tube (see at least figure 23 with its associated discussion).  With respect to claim 44, Tashiro teaches the separator, gel 5, includes a thixotropic gel.  With respect to claim 48 Tashiro teaches that the coupling feature of the cap is on an inside surface of the cap, and the coupling feature of the specimen tube is on an outside surface of the specimen tube (see at least the structure associated with reference number 10 in figures 5-6 and 11).  With respect to claim 57, the closed end of the specimen tube is at least one of round or conical.  Elements 4 and 6 are treated as a single unit in figures 5-6, 18 and 23 so that the claims are anticipated.  Tashiro does not teach the elements as an integral structure however it would have been obvious to do so because of the treatment after centrifugation and the fact that the coupling between the upper and lower parts constitute a tight fit and the courts have held that making part integral is and obvious engineering choice based on the use after centrifugation (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).  
Claims 11-12, 14-16, 20, 22, 24, 27-29, 43, 45, 49 and 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro as applied to claims 42, 44, 48 and 57 above, and further in view of Yamamoto (JP 01-181852), Deutsch (US 4,762,798) and Starr (US 4,735,904) or Fung (US 6,221,655).  Tashiro does not teach that the reservoir has a maximum cross-sectional area that is greater than a maximum cross-sectional area of the inner volume of the specimen tube.  
In the patent publication Yamamoto teaches a specimen container structure and method for collecting a blood clot Cellular material after centrifugally serum from a whole blood specimen using a serum separating agent containing test tube.  With respect to claim 11, Yamamoto teaches a specimen container that includes a cylindrical specimen tube (1, test tube) having a closed end, an open end, and defining an inner volume therebetween, the specimen tube configured to receive a blood specimen through the open end of the specimen tube; a cap (blood clot collecting container 2) defining a reservoir and having a coupling feature that is configured to be coupled to the specimen tube to enclose the inner volume and place the inner volume in fluid communication with the reservoir, the reservoir having a maximum cross- sectional area that is greater than a maximum cross-sectional area of the inner volume of the specimen tube (see at least figures 1 and 3), the reservoir being configured to receive a separator (3), the separator disposed within at least one of the inner volume or the reservoir (see at least figures 1 and 3), the specimen container configured to be centrifuged with the cap further away from an axis of centrifugation than the closed end of the specimen tube such that (1) blood cells of the blood specimen and (2) the separator migrate into the reservoir and remain in the reservoir after the specimen container is centrifuged, the cap, with the blood cells and separator disposed within the reservoir, being at least partially removable from the specimen tube to expose the open end of the specimen tube such that serum or plasma from the blood specimen can be withdrawn through the open end of the specimen tube (see at least figure 4).  Yamamoto does not teach a specific coupling feature on either of the specimen tube or the cap or that they are coupled such that the separator and blood cells will remain in the cap after centrifugal separation.  
In the patent Deutsch teaches a device and method for determining characteristics of a fluid sample.  The device is a specimen container (10) having a specimen tube (sample-receiving tube or first container, 12) having a closed end (see at least figures 1 and 5A-5E), an open end (13), and defining an inner volume therebetween, the specimen tube configured to receive a blood specimen through the open end of the specimen tube (see at least column 5, lines 4-8); a cap (accessory tube 32) defining a reservoir and having a coupling feature (shoulder 34 at its open end 33 sized to receive the outer diameter of open end 13 of tube 12 in a leak tight fit) that is configured to be coupled to a coupling feature of the specimen tube to enclose the inner volume and place the inner volume in fluid communication with the reservoir (see at least column 4, lines 29-33), the reservoir being configured to receive and-contain both blood cells of the blood specimen and a separator (see at least figures 5D and 5E with their associated discussion); and the separator disposed within at least one of the inner volume or the reservoir (see at least column 6, lines 3-15, incorporation of a thixotropic gel into the tube/insert as a resin confining function to minimize resuspension of the resin pellet), the specimen container configured to be centrifuged with the cap further away from an axis of centrifugation than the closed end of the specimen tube such that the blood cells of the blood specimen and the separator migrate into the reservoir and remain in the reservoir after the specimen container is centrifuged (see at least figure 5D with its associated discussion in column 5, lines 44-60), the cap, with the blood cells and separator disposed within the reservoir, being at least partially removable from the specimen tube to expose the open end of the specimen tube such that serum or plasma from the blood specimen can be withdrawn through the open end of the specimen tube (see at least figure 5E with its associated discussion).   Column 4, lines 4-15 teach that tube 12 is sized for use in conjunction with a spectrophotometer.  The lower portion of the tube is relatively flat on opposed sides, and the inner volume of the tube is shaped to receive the insert as shown in figures 1 and 4 within the lower portion of tube 12 in a manner with parallel, flat surfaces 21 disposed generally parallel to the flat surfaces of the tube, and perpendicular to the axis, B (see figure 6A), of a measuring beam 30.  Looking at figures 1 and 3 or 4 in combination with figures 5A-5E, it becomes clear that the shape of container 12 is a combination of internal shapes with the shape at the open end 13 different from the shape shown in figures 3 or 4 at the lower portion near the closed bottom end (container 12 in figure 1 does not show any difference in internal diameter X from the open end to the closed bottom while figure 5A shows a clear change in the internal diameter at the closed end).  This is possible if the view shown in figure 1 is orthogonal/perpendicular to (along axis B, see figure 6A, or rotated 90 degrees from) the view shown in figure 5A.  In other words, the shape at the open end of the container is cylindrical while the shape at the position of the views shown in figures 3 or 4 has been modified to produce the shape of the tube shown in those figures.  A horizontal line near the location that the lead line for reference number 18 contacts the inner wall of container 12 in figure 1 is also consistent with this interpretation.  The paragraph bridging columns 5-6 teaches that the insert (14) can be provided in a variety of shapes.  Examples given include a hollow tube, with the reduced path length for the fluid being provided within the insert rather than external to it or a cylindrical shape.  While the upper portion of tube 12 is cylindrical based on the above analysis, Deutsch does not teach that the lower portion of the tube is cylindrical.  
In the patent Starr teaches a container (3, see at least figures 1 and 3) having a coupling feature (threads 2) on an outside surface of the container for coupling with a cap (1, see the description of figure 1 , column 2, lines 37-47).  Column 2, lines 48-57 describe another embodiment in which the cap fits snugly within the neck of the tube (also see the brief description of figure 2 in column 2).  
In the patent Fung teaches a device used to isolate molecules from a sample using a centrifuge.  Of particular relevance to coupling mechanisms between a cap and a component used in the device are figures 5, 5A, 5B and 6 in which column 5, line 55 to column 6, line 40 teaches that A closure means is advisably used during the assay especially when the samples are hazardous, releases air borne bacteria and viruses, and/or volatile.  The closure means can be the cap (4) of the centrifuge holder (2).  Alternately, the closure means can be an ordinary cap (18) with a closed top surface and an open bottom end having means to attach to the top opening (7 or 17) of the spin filter as shown in figure 4.  The cap can lock, snap fit, friction fit, thread or screw on the top opening of the spin filter.  The unique feature of this assembly is the closure means that is itself a container, hereinafter referred to as container closure 19 that can hold a desired volume of solution or sample and is of the same geometrical shape as the body of the spin filter.  For example, a spin filter with a cylindrical body (6) will have a cylindrical container closure (20) having an inner diameter (21) and an outer diameter (22) with one end (28) closed and the other end (27) opened for attachment to the spin filter, that is, to lock into, snap fit, friction fit, thread or screw on to the spin filter as shown in figure 5B.  A cylindrical container closure, like the spin filter, may have a second cylindrical strip (23) on the open end of the cylindrical container closure 20 as shown in figures 5 and 5A.  Other known means of attaching a container closure to an open top surface can be applied as well so long as it can be repeatedly attached and detached.  Figure 5 shows a container closure with the second cylindrical strip (23) of the closure means threaded to the cylindrical strip (16) of the spin filter.  Figure 5A shows a container closure friction or snapped fit into the cylindrical strip (16) of the spin filter.  On the use of a container closure 19, for example, in a cylindrical container closure 20, to function as desired, it is important for the inner diameter 21 of the container closure to align and match well with the inner diameter 24 of the tubular body of the spin filter 1 as shown in figure 6 to form a continuous unit having a continuous longitudinal inner wall from the container closure to the spin filter.  If the spin filter is not cylindrical, the inner walls of the corresponding closure must align and match with the inner wall of the spin filter.  If the inner walls are not well aligned, any break on the surface of the inner wall will cause some solid binding matrix or solution to enter or deposit into the break areas, resulting in a poor assay.  The container closure may also attach to the spin filter on the upper outside surface (25) in the same manner as shown by example, the attachment of cap 18 to the spin filter in figure 4 or on the upper inside surface (26) of the spin filter as shown in figures 5, 5A and 5B.  
With respect to claim 11, it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the upper and lower parts of the Tashiro device as a structure similar to Yamamoto in which the cap and specimen tube have different diameters and use other coupling means such as the threads of Fung or Starr and use a configuration of Tashiro such that there is sufficient volume in the cap to contain the separator and blood cells as taught by Deutsch because as taught Tashiro and Yamamoto, the blood cells are supposed to end up in the cap so that there needs to be sufficient volume for it to happen and Deutsch teaches that there is a need for a sufficient volume in the cap to contain the separator and the additional material that needs to be separated after centrifugation.  It additionally would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the Tashiro cap and specimen tube with different coupling mechanisms such as the threaded coupling mechanism of Fung or Starr because Fung and Starr show that both threaded and friction-fit coupling mechanisms are known alternatives of each other capable of providing a seal between a cap and a container and in particular with Fung, a cap that is configured as a container and the structure to which it is coupled.  
With respect to claim 12, Tashiro does not teach any particular volumes for the specimen container.  Starr teaches a specimen container volume of 2 ml (see column 2, lines 66-67 and column 3, lines 50-52) and a total volume of fluid in the methods of 1.5 ml (see column 3, lines 10-16 and column 4, lines 3-4) so that the inner volume range of claim 12 would have been obvious to one of ordinary skill in the art based on the combined teachings of Tashiro in view of Starr.  With respect to claim 14, Tashiro clearly teaches a round or conical bottom for the closed end of the specimen tube.  With respect to claim 15, the interior volume of the cap shown in figure 6 appears to be at least as large as the interior volume of the specimen tube of Tashiro based where the upper and lower parts are joined.  With respect to claim 16, Tashiro clearly teaches that the separator is a gel.  With respect to claims 20 and 24, figures 5-6 and 11 of Tashiro show that this limitation is met by Yamamoto.  With respect to claims 27-29, 43, 45, 49 and 51-54 see the description above with respect to claims 11-12, 14, 16, 20, 24, 42, 44, 48 and 57.  
Claims 12 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro in view of Yamamoto, Deutsch and further in view of Fung or Starr as applied to claims 12 and 43 above, and further in view of Robbins (US 4,755,356,), Samsoondar (US 2008/0096282), Hsu (US 5,290,703) or Hoke (US 2013/0209985).  Tashiro does not teach specific volumes for the specimen container.  
In the patent Robbins teaches a microcentrifuge tube.  Column 4, lines 3-14 give dimensions for the microcentrifuge tube that result in a volume of 1.5 ml and also teach of plans to produce a 0.6 ml version of the microcentrifuge tube.  
In the patent publication Samsoondar teaches a method of analyzing plasma from a sample of whole blood including the following steps: a) obtaining a sample of whole blood from a subject in a container having a first end for receiving the sample of whole blood, a gel material and a second closed end; b) centrifuging the container under conditions to separate the whole blood into a cell layer adjacent to the first end, a gel layer between the cell layer and a plasma layer and the plasma layer adjacent to the second end of the container; and c) inserting the second end of the container having the plasma layer into a spectrophotometric device to analyze the plasma from the whole blood (see the abstract, paragraphs [0006]-[0009] and variations as described in paragraphs [0016]-[0035]).  Paragraph [0014] in combination with paragraph [0036] teach that the container may be any blood collection container known in the art.  Preferably, the blood collection container is of a shape that is compatible for use in a spectrophotometric device and is made from a material that is substantially transparent to one or more wavelengths that are to be used to analyze the sample in the spectrophotometric device (e.g., glass, transparent plastic or translucent plastic).  Also, the blood collection container may have any shape known in the art, for example, but not limited to cylindrical, conical, frustoconical, oval, or rectangular shapes, or a combination thereof such that when the container is vertical after centrifuging a plasma layer of at least 3 mm or more is provided.  The container may also be substantially flat-bottomed at the first end, the second end, or both.  Paragraph [0012] teaches that the sample of whole blood a volume of from about 1 ml to about 10 ml in the container.  Paragraph [0038] teaches that in a non-limiting example, the container is preferably capable of holding from about 1 ml to about 10 ml of whole blood and shaped such that after centrifuging the plasma layer has a depth of at least 3 mm or more when the container is vertical to facilitate analysis in the spectrophotometric device.  Also taught is that the spectrophotometric device is especially those that are adapted to accept containers that may hold samples of relatively large volumes, for example, but not limited to from about 0.5 ml to about 4 ml.  Further, the second end of the container may be curved, or alternatively, substantially flat-bottomed to facilitate measurements in the spectrophotometric device.  Paragraph [0043] teaches that any spectrophotometric device known in the art that may be employed to analyze the blood plasma (e.g., the spectrophotometric device may be capable of performing absorption, reflectance or transmittance measurements or a combination thereof in the far infrared, near infrared, visible, ultraviolet range or any combination thereof).  In a preferred embodiment, the spectrophotometric device is capable of performing measurements in the wavelength range of about 500 nm to about 3000 nm, or any range therebetween.  Paragraph [0039] teaches that the cell layer resulting from centrifuging includes red blood cells (rbc) preferably up to about 40% by volume of the whole blood sample, with plasma making up about 60% by volume of the sample. Figures 2A and 2B diagrammatically show a non-limiting embodiment, wherein a container (10) of whole blood is centrifuged in the direction of gravitational force as shown by the second arrow (80) to produce a container (10) as generally shown that comprises in juxtaposition a first end (20), septum (35), cell layer (50), gel layer (60), plasma layer (70) and second end (30), an air space (80) may also be present.  Following centrifugation, the container may be inverted as shown by inversion arrow (FLIP) such that plasma layer (70) falls to second end (30) while the cell layer (50) and gel layer (60) remain stationary.  This permits the container (10) to be inserted within a spectrophotometric device for analysis without removing any of the plasma layer from the container.   Furthermore, paragraph [0060] teaches that it is possible to include a conventional recentrifugation step, for example, centrifuging the sample such that the cell layer comprising red blood cells is reformed at the second end of the tube, as is done in a conventional centrifugation step (see figure 1), such that an aliquot of plasma may be removed from the container.
In the patent Hsu teaches a method for separating high density lipoproteins from blood serum or plasma.  The method involves contacting the blood sample with an absorbent material comprising porous silica or silicate to adsorb the high density lipoprotein in preference to other lipoproteins in the blood sample.  When combined with means for removing very low density lipoproteins and chylomicrons from the blood sample, the remaining low density lipoproteins can be measured directly.  Example 1 teaches one such method performed in a 500 l Eppendorf polypropylene tube in which the mixture of sample and silica adsorbent was centrifuged for 10 minutes at 12,000 X g to precipitate solids prior to analysis of the liquid.  Example 4 teaches similar assays using 1.5 mL plastic microcentrifuge vials containing different silica adsorbents.  
In the patent publication Hoke teaches devices for collecting and stabilizing blood or plasma and which contain an anti-coagulant, an antiplatelet agent, and a solubilization agent, and which may optionally include at least one other blood stabilization agent.  Methods of making and using the devices in clinical medicine are also provided.  Paragraph [0024] describes a typical blood collection device (10, figure 1) including a container (12) defining an internal chamber or reservoir (14).  In the illustrated embodiment, the container is a hollow tube having a side wall (16), a closed bottom end (18) and an open top end (20).  Optionally, a separating member (13) is provided within the container chamber.  The separating member serves to assist in separating components of the blood sample, for example, by centrifugation.  The container is dimensioned for collecting a suitable volume of blood.  A closure (22) for covering and closing the open end of the container is necessary where a sterile product is demanded.  In some embodiments, the tube is configured for a screw cap.  In embodiments wherein the tube is evacuated, however, a tight fitting, elastomeric plug is generally employed to contain the vacuum during the required storage periods.  Preferably, the closure forms a seal capable of effectively closing the container and retaining a biological sample in the chamber.  The closure may be one of a variety of forms including, but not limited to, rubber closures, HEMOGUARD ™  closures, metallic seals, metal banded rubber seals and seals of different polymers and designs.  A protective shield (24) may overlie the closure.  Paragraph [0028] teaches that the container may also contain a separator such as a gel, a mechanical separator or other type of separating member (e.g., filter paper or the like).  Separators are useful for blood plasma preparation, specifically to separate plasma from human or animal whole blood.  The gel is desirably a thixotropic polymeric gel formulation.  The gel may be a homopolymer or a copolymer and may include silicone based gels such as, for example, polysiloxanes, or organic hydrocarbon based gels such as, for example, polyacrylics, polyesters, polyolefins, oxidized cis polybutadienes, polybutenes, blends of epoxidized soybean oil and chlorinated hydrocarbons, copolymers of diacids and propandiols, hydrogenated cyclopentadienes and copolymers of alpha olefins with dialkylmaleates.  Paragraph [0030] teaches that aside from the embodiment of figure 1, other commercially available blood collection tubes are suitable for use in the invention and lists several.  Many commercial blood collection tubes have standard volumes typically ranging from 250 microliters through and including about 10.0 ml, and in some cases up to 16 ml.  Typical volumes include 250, 400, and 500 microliters, as well as 2.0 ml, 3.5 ml, 4.0 ml, 5.0 ml, 8.0 ml, 8.5 ml, and 10.0 ml.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the Tashiro specimen tube with a volume between 0.1 ml and 2.0 ml because as shown by Hsu, Hoke, Robbins and Samsoondar because such volumes are commercially available for spectrophotometric analysis and used in separating solids/cellular materials from liquid blood components.    
Claims 22 and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro in view of Yamamoto, and further in view of Fung or Starr as applied to claims 22 and 52-54 above, and further in view of Finney (US 4,358,425) or Gauslaa (US 3,081,029) or Smith ((US 2013/0167768).  Tashiro teaches a structure in the cap to access the interior volume while the cap is in place however Tashiro does not teach structure to integrate the plug and upper tube.  
In the patent Gauslaa teaches that centrifuge tubes have been constructed to completely close off the bottom making is impossible to withdraw a component directly from any portion of the tube except the top to withdraw components of the heavy component in the bottom of the tube resulting in certain disadvantages (see at least column 1, lines 12-39).  Figures 1-3 give various views of a structure that allows the insertion of a needle into the tube from the closed end as shown in figure 6 and described in the associated description.  
In the patent Finney teaches a penetrable centrifuge tube.  The tube is penetrable at its bottom end by a needle of a hypodermic syringe.  The tube is open at the top and has a rounded bottom with an opening forming a passageway therein.  A recess forming a shoulder co-axial with the passageway is provided both on the inner side and the outer side of the tube.  A resilient plug having flanges at each end provides a tight fitting closure for the passageway and recesses.  Column 1, lines 9-41 teach that in the field of high speed centrifugation, it is frequently desired to draw off a sample of a sedimentation specimen from a centrifuge test tube.  Since the sedimentation layer of interest lies at a specific level in the tube, it is necessary to capture the sample without causing it to become remixed with an adjacent layer.  A Pasteur pipette or hypodermic needle and syringe can be used to draw off the desired fraction through the mouth of the tube.  If the particles are of a size which can be detected visually, it is most desirable for the centrifuge test tube to be transparent so as to enable visual identification of the desired fraction.  It is known that extraction of a heavy sedimentation fraction can be made with some advantage from the bottom of a centrifuge tube because the heaviest particles lie closest to the tube bottom.  To do this, a syringe having a hypodermic needle is utilized in conjunction with a test tube having a penetrable bottom.  A centrifuge tube of this type is disclosed in U.S.  Pat.  No. 3,081,029.  This tube, however, has several drawbacks.  One disadvantage, for example, is that the tube which is made of metal, is not transparent and, thus, the user cannot view the sedimentation pattern, nor can he visually monitor the effort to extract the chosen fraction.  The tube is also complex and relatively expensive to manufacture.  
In the patent publication, Smith teaches a blood sample tube with a cap and an indicator.  The blood sample tube has an exterior surface, an inner cavity disposed within the exterior surface, and an open end.  The cap closes the open end of the blood sample tube.  The inner cavity is under a vacuum-seal or connected to a suction device for drawing a blood sample into the inner cavity.  The indicator is attached to or includes a portion of the blood sample tube for indicating a type, or lack thereof, of blood additive disposed within the inner cavity.  Figures 15 and 18 show box diagram of embodiments of automatic blood sample handling systems which include a centrifuge (660) for applying a centrifugal force to the blood sample tubes (see at least paragraph [0050]).  Figures 16 and 20 illustrate embodiments of methods for automatically identifying a type, or lack thereof, of blood additive disposed within a blood sample tube.  The methods include a step in which the centrifuge is used to apply a centrifuge force to the blood sample tubes.  Paragraph [0033] teaches that the cap (12) is made of polyethylene.  In other embodiments, the cap may be made of varying materials such as polypropylene and may be of varying shapes or sizes.  Figures 3 and 4 illustrate different perspective views of the cap.  As shown, a hole (32) extends through a top surface (34) of the cap.  The hole may have a diameter ranging between 5 to 12 mm or may have varying shapes or sizes.  A rubber gasket (36) is disposed within the cap covering the hole.  The rubber gasket is shaped like a cylindrical plug, and has a size to mate firmly with the inner diameter of the blood sample tube (16 shown in figures 1 and 2).  In other embodiments, the rubber gasket 36 may be made of varying materials such as Urethane or other materials, may be shaped like a gasket inside the cap or have varying shapes or sizes.  The rubber gasket allows the cap to be attached to the blood sample tube, as shown in figure 1, with an air-tight connection.  The inner cavity (20) of the blood sample tube of figure 1 is under a vacuum-seal so that when a blood removal tube, catheter, or needle (not shown) is extended through the hole through the rubber gasket into the inner cavity of the blood sample tube, a blood sample (30) being removed from a patient (not shown) will be sucked into the inner cavity. It is noted that the figures show a space between the rubber gasket and the top of the sample tube.  In particular with embodiments showing threads (24,26) used to attach the cap to the sample tube, the threads are such that there is a space between the rubber gasket and the top of the sample tube.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate a structure as taught by Finney, Gauslaa or Smith in place of the Tashiro plug in the cap because as taught by Finney or Gauslaa there is a desire to remove cellular material without having to use an open end of the specimen container and as shown by Smith there is often a desire/need to place a blood sample into a container in a closed condition.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32, 34, 37-38, 40, 55 and 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,870,110. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are of a scope that they totally encompass the patented claims or are so close in scope such that one cannot practice the patented invention without practicing the invention.
Applicant's arguments filed September 23, 2022 have been fully considered but they are not persuasive. In response to the arguments and the drawing changes, the drawing objection and rejection under 35 U.S.C. 112(a) have been withdrawn.  A new rejection under 35 U.S.C. 102(a)(1) using a newly cited reference has been applied against certain claims and the reference used in that rejection has been incorporated as the primary rejection in the rejections under 35 U.S.C. 103..  The arguments are moot with respect to the withdrawn and new rejections.
With respect to the obviousness rejection, the primary reference used by examiner has changed.  The newly cited and applied Tashiro patent publication does not have the same deficiencies with respect to the claims that applicant has argued relative to the Yamamoto patent publication.  Rather it shows a structure that results in the separator ending up in either the cap or specimen tube depending on whether the specimen tube is centrifuged normally or in an inverted manner (see figures 24 and 25 and the discussion related to figures 15-18 and 19-23 respectively of Tashiro).  Thus its application as the primary reference against the claims overcomes applicant’s arguments.  While Deutsch and Yamamoto are still being used as a secondary references, the Court has held, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Thus the particular feature of these references being used to modify Tashiro are not dependent on changing that part of the Tashiro structure as well.  Thus the arguments are not persuasive with respect to the obviousness rejection of the instant claims.  
With respect to the obviousness-type double-patenting rejection, it has been maintained since applicant has elected to not address it at this time.  It must be overcome through appropriate claim amendments, convincing arguments and/or an acceptable terminal disclaimer before a notice of allowability will be issued by examiner.   
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to containers used to separate liquid and solids, the types of separators used, caps with reservoirs therein and structures allowing access to an interior space when a cap is coupled to a tube.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797